DETAILED ACTION
	This Office Action is in response to the Election filed on January 19, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-10 in the reply filed on January 19, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simsek-Ege et al. (US Pub. 2020/0066729 A1).
nd bit line from the rightmost bit line with air gap labels 148), adjacent to the first landing pad in the first horizontal direction, of the plurality of bit line structures, wherein the first insulating structure includes a sidewall (right sidewall 144) extending along a sidewall of the first landing pad toward the substrate, and wherein in a direction extending toward the substrate, the sidewall (right sidewall 144) of the first insulating structure gets closer to a first sidewall of the first bit line structure (the first insulating structure sidewall curves towards the bit line).

In re claims 5-6, Simsek-Ege et al. shows (fig. 11) the first insulating structure extends from between the first landing pad and a second landing pad adjacent thereto in the first horizontal direction to the air spacer of the first bit line structure, wherein the second landing pad is disposed on an upper surface of the first bit line structure and a second sidewall, opposite to the first sidewall, of the first bit line structure, and wherein a width, in the first horizontal direction, of the first insulating structure decreases toward the air spacer of the first bit line structure. Between two landing pads of the plurality of landing pads which are spaced apart from each other in the first horizontal direction with the first insulating structure therebetween, the first insulating structure has a bottom surface of which at least a portion is flat in the second horizontal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US Pub. 2020/0066729 A1) as applied to claim 1 above.
In re claims 7-10, Simsek-Ege et al. shows (fig. 11) all of the elements of the claims including a plurality of storage nodes (152) on the plurality of landing pads, but does not disclose the pads and storage nodes arranged in the desired array patterns and shapes. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the pads and nodes having any desired arrangement or shape, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Furthemore, the shapes of the components are that of known shapes used for landing pads in a semiconductor device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US Pub. 2020/0194374 A1), Lee (US Pub. 2015/0340281 A1), Wang (US 10,074656 B1), Kim (US Pub. 2018/0261601 A1), and Cho (KR 20210053378 A) also disclose various elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815